                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TAM VU,                                            Case No. 18-cv-03594-SI
                                   8                   Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT'S
                                   9            v.                                         MOTION TO DISMISS
                                  10    LIBERTY MUTUAL INSURANCE                           Re: Dkt. No. 25
                                        COMPANY, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Defendant Liberty Mutual Insurance Company, Inc.’s (“LMIC”) motion to dismiss
                                  14
                                       plaintiff Tam Vu’s second amended complaint is set for hearing on October 5, 2018. Pursuant to
                                  15
                                       Civil Local Rule 7-1(b), the Court determines that the motion is appropriate for resolution without
                                  16

                                  17   oral argument, and VACATES the hearing. For the reasons set forth below, the Court GRANTS

                                  18   defendant's motion to dismiss, with leave to amend.

                                  19

                                  20                                           BACKGROUND
                                  21
                                              The following facts are taken from the allegations in plaintiff Tam Vu’s Second Amended
                                  22
                                       Complaint ("SAC"). Dkt. No. 23. Plaintiff Tam Vu is a resident of San Jose, California. SAC,
                                  23
                                       ¶1. Defendant Liberty Mutual Insurance Company, Inc. (“LMIC”) is a Massachusetts corporation.
                                  24

                                  25   Defendant Liberty Insurance Corporation (“LIC”) is an Illinois corporation. SAC, ¶ 2-3; Dkt. No.

                                  26   24, ¶ 2-3. Plaintiff alleges that LIC and LMIC marketed plaintiff a home insurance policy that

                                  27   provided “complete coverage for [plaintiff’s] home’s physical structure, for other structures on the
                                  28
                                       property, for damage to [her] personal belongings, and for loss of use resulting from a covered
                                       loss.” SAC, ¶ 14. Specifically, the policy guaranteed payment of up to $624,200 for repairs to the
                                   1

                                   2   home and “$458,150 for repairs or replacement of damaged property.” SAC, ¶ 16.

                                   3          Plaintiff alleges that in May 2018, her home sustained water damage to the point of

                                   4   uninhabitability “from a broken water line in her kitchen, causing damage throughout the first
                                   5   floor, and to personal property[.]” Id. at ¶ 17. Plaintiff states that she provided prompt notice to
                                   6
                                       LIC, which assigned the claim number GK43030, and that she fulfilled all conditions necessary to
                                   7
                                       receive payout of her insurance. Id. at ¶ 19. Plaintiff alleges LIC misrepresented pertinent facts
                                   8
                                       and falsely claimed that the water damage resulted from “gradual or continuous water seepage
                                   9

                                  10   over a period of 14 days or more.” Id. at ¶ 21. Plaintiff further contends that LMIC and LIC

                                  11   failed to disclose benefits, coverage, and time limits, failed to detail the bases for denial of

                                  12   coverage, and to date have not paid the amount due on the policy. Id.
Northern District of California
 United States District Court




                                  13
                                              Plaintiff filed two amended complaints, one as a matter of course, Dkt. No. 7, and one by
                                  14
                                       way of stipulation between the parties, Dkt. No. 18. Defendants filed a motion to dismiss the
                                  15
                                       SAC, Dkt. No. 25, and plaintiff filed a timely reply. Dkt. No. 30.1
                                  16

                                  17

                                  18                                         LEGAL STANDARD

                                  19          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint
                                  20   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to
                                  21
                                       dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its
                                  22
                                       face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard
                                  23
                                       requires the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant
                                  24

                                  25

                                  26          1
                                                In plaintiff’s SAC, she alleges the lawsuit should be assigned to the Oakland Division of
                                  27   this district, because defendants’ regional claims office and the employees responsible for
                                       handling plaintiff’s claim are located in Walnut Creek. SAC, ¶ 7. However, under Civil Local
                                  28   Rule 3-2(d), actions arising in Alameda County may be assigned to either the San Francisco or the
                                       Oakland Division.
                                                                                        2
                                       has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require
                                   1

                                   2   “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to

                                   3   relief above the speculative level.” Twombly, 550 U.S. at 544, 555.

                                   4          In deciding whether the plaintiff has stated a claim upon which relief can be granted, the
                                   5   court must assume that the plaintiff’s allegations are true and must draw all reasonable inferences
                                   6
                                       in the plaintiff’s favor. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).
                                   7
                                       However, the court is not required to accept as true “allegations that are merely conclusory,
                                   8
                                       unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536
                                   9

                                  10   F.3d 1049, 1055 (9th Cir. 2008).

                                  11          If the Court dismisses a complaint, it must decide whether to grant leave to amend. The

                                  12   Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no
Northern District of California
 United States District Court




                                  13
                                       request to amend the pleading was made, unless it determines that the pleading could not possibly
                                  14
                                       be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000)
                                  15
                                       (citations and internal quotation marks omitted).
                                  16

                                  17

                                  18                                              DISCUSSION

                                  19          Plaintiff’s only cause of action is for breach of the implied covenant of good faith and fair
                                  20   dealing. See SAC. Under California law, claims for breach of the duty of good faith and fair
                                  21
                                       dealing, whether brought in the insurance context or otherwise, require the existence of a contract
                                  22
                                       between a plaintiff and the defendant. Gruenberg v. Aetna Ins. Co., 9 Cal.3d 566, 576 (1973); see
                                  23
                                       also Minnesota Mut. Life Ins. Co. v. Ensley, 174 F.3d 977, 981 (9th Cir.1999) (holding insurance
                                  24

                                  25   agents or brokers cannot be held liable for breach of the implied covenant of good faith and fair

                                  26   dealing because they are not parties to the insurance contract). “Only a party to an insurance

                                  27   contract may be held liable . . . for breach of the implied covenant of good faith and fair dealing.”
                                  28   Jones v. AIG Risk Mgmt., Inc., 726 F. Supp. 2d 1049, 1054 (N.D. Cal. 2010) (holding that the
                                                                                    3
                                       court will not subject AIG to liability where AIG played a role in handling the claim but the Policy
                                   1

                                   2   “specifies that coverage was being provided by [signatory] only”); Wallis v. Centennial Ins. Co.,

                                   3   927 F. Supp. 2d 909, 915 (E.D. Cal. 2013) (holding that issuance of a policy, acceptance of

                                   4   premium for the policy, and accepting the duty to defend the plaintiff “cannot defeat what is
                                   5   indicated by the Policy itself”) (citation omitted).
                                   6
                                               Plaintiff concedes that LMIC did not insure her home and is not a party to the Policy
                                   7
                                       contract. However, plaintiff argues LMIC and LIC are alter egos of one another, or, in the
                                   8
                                       alternative, that they are a single entity and therefore, LMIC is a proper party in this action. SAC,
                                   9

                                  10   ¶ 10-11. LIC is a wholly owned and controlled subsidiary of LMIC, Dkt. No. 24, ¶ 11, and the

                                  11   Court will review LMIC’s liability under the alter ego theory. Sonora Diamond Corp. v. Superior

                                  12   Court, 83 Cal. App. 4th 523, 538 (2000) (holding that the alter ego doctrine is a mechanism for
Northern District of California
 United States District Court




                                  13
                                       imposing liability on a parent company for the actions of its subsidiaries whereas single entity
                                  14
                                       liability applies to sister corporations).
                                  15
                                               California law applies a two-part test for alter-ego liability: (1) “there is such a unity of
                                  16
                                       interest and ownership that the individuality, or separateness, of the [defendant] and corporation
                                  17

                                  18   has ceased;” and (2) “the facts are such that an adherence to the fiction of the separate existence of

                                  19   the corporation would . . . sanction a fraud or promote injustice.” Wood v. Elling Corp., 20 Cal.3d
                                  20   353, 356 (1977) (quoted in Whitney v. Arntz, 320 F. App'x 799, 800 (9th Cir. 2009) (alterations in
                                  21
                                       original); Williams v. Yamaha Motor Co., 851 F.3d 1015, 1021 (9th Cir. 2017). In “assessing
                                  22
                                       whether there is unity of interest for the purposes of alter ego liability," courts typically consider
                                  23
                                       the following nine factors:
                                  24

                                  25           [1] [T]he commingling of funds and other assets of the entities, [2] the holding out
                                               by one entity that it is liable for the debts of the other, [3] identical equitable
                                  26           ownership of the entities, [4] use of the same offices and employees, [5] use of one
                                               as a mere shell or conduit for the affairs of the other, [6] inadequate capitalization,
                                  27           [7] disregard of corporate formalities, [8] lack of segregation of corporate records,
                                               and [9] identical directors and officers.
                                  28
                                                                                          4
                                       Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 954 (N.D. Cal. 2015) (citation
                                   1

                                   2   omitted). A court need not find that every factor is present and none are determinative. Johnson

                                   3   v. Serenity Transportation, Inc., 141 F. Supp. 3d 974, 985 (N.D. Cal. 2015). With regard to the

                                   4   second prong, the alter ego doctrine requires some showing of conduct “amounting to bad faith
                                   5   [that] makes it inequitable for the corporate owner to hide behind the corporate form.” Perfect 10,
                                   6
                                       Inc. v. Giganews, Inc., 847 F.3d 657, 677 (9th Cir.), cert. denied, 138 S. Ct. 504, 199 L. Ed. 2d
                                   7
                                       385 (2017) (quoting Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 539 (2000))
                                   8
                                       (emphasis supplied).
                                   9

                                  10          The parties agree that the SAC alleges sufficient facts to satisfy the first element, unity of

                                  11   interest, at the pleadings stage. Dkt. No. 25 at 6. As to the second element, plaintiff claims

                                  12   injustice or fraud on the grounds that LMIC employees will not be subject to deposition, written
Northern District of California
 United States District Court




                                  13
                                       discovery, or disclosures, and that the failure to include LMIC will negatively impact plaintiff’s
                                  14
                                       potential punitive damages award. Dkt. No. 27 at 9. However, plaintiff makes no allegations that
                                  15
                                       defendants’ conduct amounted to bad faith such that there is an inequitable result. Gerritsen v.
                                  16
                                       Warner Bros. Entm't Inc., 116 F. Supp. 3d 1104, 1143 (C.D. Cal. 2015) (“Bad faith is a critical
                                  17

                                  18   factor in the [alter ego] analysis.”). See also Neilson v. Union Bank of California, N.A., 290 F.

                                  19   Supp. 2d 1101, 1117 (C.D.Cal.2003) (holding that “California courts generally require some
                                  20   evidence of bad faith conduct on the part of defendants before concluding that an inequitable
                                  21
                                       result justifies an alter ego finding”) (citing Mid–Century Ins. Co. v. Gardner, 9 Cal. App. 4th
                                  22
                                       1205, 1213 (1992) (“The purpose of the doctrine is not to protect every unsatisfied creditor, but
                                  23
                                       rather to afford him protection, where some conduct amounting to bad faith makes it inequitable,
                                  24

                                  25   under the applicable rule above cited, for the equitable owner of a corporation to hide behind its

                                  26   corporate veil”) (internal citation and quotation marks omitted)). Plaintiff’s complaint fails to

                                  27   identify bad faith on the part of LMIC. While plaintiff argues she should be able to conduct
                                  28   discovery to establish institutional bad faith by LMIC for her contractual claims, “a plaintiff must
                                                                                         5
                                       allege specifically both of the elements of alter ego liability, as well as facts supporting each.”2
                                   1

                                   2   Neilson, 290 F.Supp.2d at 1116 (quoted in Sandoval v. Ali, 34 F. Supp. 3d 1031, 1040 (N.D. Cal.

                                   3   2014)).

                                   4             Because a showing of bad faith is required for alter ego liability, the Court GRANTS
                                   5   LMIC's motion to dismiss and GRANTS plaintiff leave to amend the complaint to plead sufficient
                                   6
                                       facts to establish a facially plausible claim. If plaintiff chooses to amend her claims, she should
                                   7
                                       allege “facts which demonstrate that an adherence to the fiction of the separate existence of the
                                   8
                                       corporation would . . . sanction a fraud or promote injustice.”
                                   9

                                  10                                             CONCLUSION

                                  11             For the foregoing reasons and for good cause shown, the Court hereby GRANTS

                                  12   defendant LMIC’s motion to dismiss with leave to amend. If plaintiff wishes to amend the
Northern District of California
 United States District Court




                                  13
                                       complaint, plaintiff must file an amended complaint no later than October 19, 2018.
                                  14

                                  15

                                  16             IT IS SO ORDERED.

                                  17

                                  18   Dated: October 3, 2018

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                                 2
                                                 Plaintiff alleges that inequity follows from the fact that “LMIC’s financial condition . . .
                                  27   would justify a far higher punitive damages award in the event its conduct amounted to malice,
                                       fraud, or oppression.” This Court is unconvinced this justifies the inequity necessary to satisfy the
                                  28
                                       second prong.
                                                                                           6
